Citation Nr: 0201199	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  99-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim for service connection for a prolapsed 
rectum.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 through 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination by 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas, in which the RO found that no new and 
material evidence was submitted to reopen the claim.  The 
Board reviewed the appeal in May 2001 and remanded for 
further development.    

Initially, the veteran filed a claim in November 1958, for 
service connection for an injury to his rectum.  The claim 
was denied by a rating decision dated in December 1958.  No 
further action was taken on the claim until October 1990, 
when the veteran requested that his claim be reopened.  The 
rating determination, dated in February 1991, indicates that 
no new and material evidence was submitted to reopen the 
claim for service connection for a prolapsed rectum and 
therefore, the request to reopen was denied.  The veteran did 
not file a timely appeal and the February 1991 rating 
decision became final. 38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. § 19.192 (1990).  


FINDINGS OF FACT

1. A claim for service connection for service connection for 
a prolapsed rectum was denied by a rating decision dated in 
February 1991.

2.  The evidence submitted since the February 1991 rating 
decision pertinent to the claim is either cumulative or 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration because it does not 
include evidence of a causal relationship between the 
veteran's prolapsed rectum and service.






CONCLUSIONS OF LAW

1.  The February 1991 rating decision that denied service 
connection for a prolapsed rectum is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, and 19.192 
(1990).

2.  Evidence since the February 1991 rating decision wherein 
the regional office denied the claim for service connection 
for a prolapsed rectum is not new and material, and the claim 
for service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2001).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not disease or injuries 
within the meaning of applicable regulation.  38 C.F.R. 
§ 3.303(c).  

In March 1991, the RO advised the appellant that his claim 
for service connection for a prolapsed rectum was denied 
because it was a congenital abnormality that existed prior to 
his military service and was not aggravated by military 
service.  Evidence of record in February 1991 consisted of 
service medical records and VA outpatient treatment records 
from 1990.  Service medical records show that the veteran 
underwent three physical examinations by the service 
department: pre-induction in January 1957, induction in 
September 1957, and a medical board in September 1958.  The 
January 1957 and September 1957 examination reports reflect 
that the anus and rectum were normal.  The September 1958 
examination report shows a history of recurrent prolapsing of 
the rectum.  The history further indicates the veteran stated 
that his mother told him that when he was an infant, he had a 
protrusion of something from the anus.  He further stated 
that ever since he could remember, when he strained at having 
a bowel movement, he noticed that a large growth dropped 
down.  The veteran felt that these were hemorrhoids and he 
was always able to push the growth back up with his hand.  He 
indicated that the condition had recently become more 
painful.  The medical board evaluation also reflects the 
veteran contended that prolonged standing while on active 
duty made his condition worse.  The examination report 
disclosed a diagnosis of prolapsed rectum and a 
recommendation for discharge under Section XII, Army 
Regulation (AR) 635-40B.  The Medical Board Proceedings, 
dated in February 1958, show the following pertinent 
findings:  (1) the prolapsed rectum was congenital; (2) the 
disorder existed prior to entry on active duty; and (3) the 
disorder was not aggravated by active duty.  The DD Form 214 
shows an honorable discharge based on a physical disability 
"EPTS" (Existed Prior To Service) in accordance with AR 
635-40A, paragraph 33.

Post-service records reflect that the veteran received 
outpatient treatment for hemorrhoids and a prolapsed rectum 
at a VA medical facility on a few occasions in 1990.  The 
entries show that the veteran sought medication for painful 
bowel movements.

The appellant did not appeal the February 1991 rating 
decision and it became the last final denial under Evans v. 
Brown, supra.  Since the February 1991 rating decision the 
appellant has provided information that he was treated as an 
outpatient at VA Medical Center (VAMC) in Beaumont, Texas.  
Outpatient records dated between April 1991 and August 2001 
from VAMC Beaumont disclose repeated diagnostic assessments 
that include either rectal prolapse or status-post rectal 
prolapse.  These records do not indicate any further 
treatment for prolapsed rectum.

II.  Analysis

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

VA outpatient records from April 1991 to August 2001 fail to 
provide any new and material evidence regarding the veteran's 
disability.  Specifically, these records only repeat the 
diagnosis of prolapsed rectum, but do not address the issues 
of whether the rectal prolapse is related to service or 
whether it is congenital.  

The Board notes that the veteran recently asserted in a 
statement in support of claim (VA Form 21-4138), dated in 
October 2001, that certain information regarding his colon 
when he was a little boy, is incorrect. The veteran now 
maintains that he and several others fell out of the back of 
a half-track that was driven into a ditch.  The veteran 
contends that he was taken to the hospital for treatment and 
it was then that doctors discovered he had a rectal prolapse.  

A review of the service medical records fails to corroborate 
that the veteran was involved in any motor vehicle accidents.  
It may be inferred from the veteran's assertion that he is 
relating the rectal prolapse with the motor vehicle accident.  
The Board notes that any such assertion made by the veteran 
is not competent evidence.  The Court has held that a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  For this reason, 
the veteran's earlier assertion that prolonged standing while 
in the service aggravated the rectal prolapse carries no 
probative weight.  Likewise, any lay opinion he may harbor 
that the reported vehicle accident in service produced or 
aggravated a prolapse of the rectum is not competent to 
establish such facts.  The appellant has presented no new 
evidence that bears directly and substantially on the issue 
of service connection for a prolapsed rectum, which by itself 
or in combination with other evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

The Board has reviewed the appeal in light of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereafter VCAA).  The Board notes initially that 
the RO advised the appellant of what constitutes "new and 
material evidence" in its March 1999 rating decision, the 
April 1999 statement of the case (SOC), and the September 
2001 supplemental SOC.  The RO also advised him that his 
claim was being denied because no new and material evidence 
had been presented.  The RO provided the appellant with 
38 C.F.R. § 3.156 in the April 1999 SOC and the September 
2001 supplemental SOC.  Pursuant to the veteran's request, 
the RO scheduled a travel Board hearing and notified the 
veteran accordingly.  The Board advised the veteran of what 
specific evidence was needed to reopen his claim in the May 
2001 remand.  In light of the above, the Board finds that the 
RO has successfully complied with the notice requirements of 
the VCAA.  The Board finds further that the development 
provisions of the VCAA do not apply in this case because the 
only issue is whether new and material evidence was presented 
to reopen the claim for service connection for a prolapsed 
rectum.  The Board points out however, that the veteran has 
indicated on a number of occasions that no other evidence 
exists, which supports his claim.





ORDER

New and material evidence not having been received to reopen 
the veteran's claim for service connection for a prolapsed 
rectum, the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

